DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has claims priority to US 62/751,866, filed 10/29/2018.

Response to Arguments
Applicant’s arguments, filed April 11, 2022, with respect to the claim objections and 35 USC 112 rejections have been fully considered and are persuasive. These objections and rejections have been withdrawn.  At the April 4 2022 interview the Examiners suggested amending claims to be orally administered to overcome the previous novelty rejection, However, this final office action has been necessitated by the as the amended claims, while overcoming the previously cited prior art, necessitated further search and consideration to specifically address the newly recited oral administration of the claimed carnitine-type compound.

Status of Claims
	Claims 1-25 are pending. Claims 13-20 are under examination, while claims 1-12 and 21-25 are withdrawn as per the election without traverse dated Oct 18 2021 of Group II,  and the species of methyl-butyryl carnitine1 and human subjects, in the reply filed on Oct 18 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0516594A1, cited in the Supplementary Search Report cited by Applicants in the IDS filed 06/06/2022
Claim 13 is directed to a method for improving health of a mammal (human), the method comprising:
orally administering to a mammal an effective amount of branched chain amino acid metabolite substituted carnitine compound wherein the branched amino acid metabolite substituted carnitine compound is 2-methyl-butyrylcarnitine;
 the amount sufficient to improve or increase at least one of: energy, anti-ageing effects, anti-inflammatory and/or anti-oxidant effects, mitochondrial function, brain function, muscle mass, muscle function, loss of fat content, improvement in joint health, improvement in skin health, weight management, other health benefits known to L-carnitine, or a combination thereof.
Regarding claims 13 and 15 and the treatment of a subject mammal (human as elected) and improvement of brain function, anti-aging and muscle mass/function with 2-methylbutyryl carnitine,  EP 594 discloses a use of a carnitine compound, such as alpha-methylbutyryl-L-carnitine (see claims 1 and 6, where 2-methylbutyryl carnitine is known to be alpha-methylbutyryl-L-carnitine2), for the treatment of a neuronal degeneration (as it occurs in Alzheimer’s disease, a human disease associated with aging, see page 2, lines 1-5), and myopathy (a disease that affects skeletal muscles, weakness and pain), see claims 3, 5 and 6. EP 594 discloses the oral administration of these carnitine compounds, see claims 4-5. See also EP 594 discloses solid and liquid oral unit dosage forms such as tablets, capsules solutions, syrups and the like, see page 10, lines 5-8.
Regarding claims 14, 16 and 17 and the limitation of an effective amount of the 2-methyl-butyrylcarnitine to activate a mTOR pathway in the mammal, improve protein synthesis, including muscle protein synthesis, while such properties are not recited in EP 594, such properties would be inherently present. As EP 594 discloses the administration of the claimed compound in the claimed subject, such activation of an mTOR pathway would occur in the subject, or increase muscle protein synthesis, as such properties are necessarily present.
Regarding claim 18 administering an effective amount of 2-methyl-butyrylcarnitine that is less than about 90% of an amount of carnitine needed to obtain the same health improvement in the same animal subject, EP ‘594 discloses its taught compounds are administered in amounts of 5 to 8 mg/kg daily and a dose of 10 to 50 mg/kg of body weight is preferred (page 10, lines 13-17). Referencing the application’s specification, these taught amounts from EP ‘594 are within those disclosed by the invention’s specification at paragraphs 63-64. In conclusion, as taught by EP ‘594, oral administration of 2-methyl-butyrylcarnitine to a mammal subject in a dose of 10 to 50 mg/kg of body weight as taught is reasonably construed as an amount that is less than about 90% of an amount of carnitine needed to obtain the same health improvement in the same animal as per Claim 18.
Regarding claims 19 and the limitation wherein the branched chain amino acid metabolite is (S)-2-methyl-butyrylcarnitine, EP ‘594 does not explicitly recite (S)-2-methyl-butyrylcarnitine. However, the claimed (and taught in the art) carnitine branched amino acid, 2-methyl-butyrylcarnitine can only be the (R) or (S) isomer and is therefore naturally generic to both, i.e., is a racemic mixture.  In fact, this racemic mixture naturally comprises both the (R) and (S) isomers in equal mixture by definition.  Therefore, Claim 19 is also anticipated by EP ‘594, which teaches the racemic 2-methyl-butyrylcarnitine that naturally “comprises” (S)-2-methyl-butyrylcarnitine.
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0516594A1. 
The teachings of EP ‘594 are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 13-20 are also prima facie obvious.
With specific regard to claim 20 and the limitation the branch chain amino acid metabolite is at least 80% or greater (S)-2-methyl-butyrylcarnitine by weight of the branch chain amino acid metabolite, optionally up to about 20% (R)- 2-methyl-butyrylcarnitine by weight of the branch chain amino acid metabolite, while EP ‘594 does not explicitly recite this limitation, it is pointed out that by nature, 2-methyl-butyrylcarnitine (the claimed (and taught in the art) carnitine branched amino acid) can only be the (R) or (S) isomer, see above.  As such, there only can be two different alternatives for the 2-mthyl-butyrlcarnitine, including the (S) isomer as claimed. Claim 19 allows for the use of amounts from at least to 80% and up to 100% amounts of (S)- 2-methyl-butyrylcarnitine. Accordingly, as there are only two identified and predictable solutions (R and S) isomers, it would be obvious to try one or the other for the claimed invention of claim 19, including just the (S) isomer. 
The KSR rationale to support a prima facie of obviousness is the choice form a finite number (here two isomers, (R ) and (S)) of identified, predictable solutions, with a reasonable expectation of success.
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Conclusion
In summary, no claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 CAS Registry Number 256928-75-3 aka (2R)-1-Propanaminium, 3-carboxy-N,N,N-trimethyl-2-(2-methyl-1-oxobutoxy)-, inner salt, 2-Methylbutyrylcarnitine
        
        CAS Registry Number 161724-44-3 aka 1-Propanaminium, 3-carboxy-N,N,N-trimethyl-2-[(2S)-2-methyl-1-oxobutoxy]-, inner salt, (2R)-1-Propanaminium, 3-carboxy-N,N,N-trimethyl-2-(2-methyl-1-oxobutoxy)-, inner salt, [R-(R*,S*)]-
        2 https://www.sigmaaldrich.com/US/en/product/sigma/50405